DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-20 are objected to because of the following informalities, and appropriate correction is required.
-Claim 13 recites the limitation “a synchronization circuit, configured to sample a selection signal the reference clock signal”.  It appear, and hereafter assumes, that the limitation should be changed to -- a synchronization circuit, configured to sample a selection signal according to the reference clock signal--.
-Claims, depended on above claim, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (2014/0064423).
-Regarding claim 1, Chen et al  teaches a clock and data recovery (CDR) circuit, the CDR (see figure 3 and [0018-0027]) comprising: 
IN) and an oscillating signal (CLKRCV) to generate a first set of error signals (SD2); 
a phase frequency detector (PFD) (124), configured to detect a difference in phase and frequency between a reference clock signal (CLKREF) and the oscillating signal to generate a second set of error signals (SD1); 
a multiplexer circuit (comprising (128)), coupled to the PD and the PFD, the multiplexer circuit being configured to selectively output the first set of error signals or the second set of error signals as a third set of error signals (outputted from (128)) according to a selection signal (SL1); 
a conversion stage (being a conversion stage of a loop filter (122)), coupled to the multiplexer circuit, the conversion stage being configured to determine a set of gains over frequency, (the set of gains indicated by the bandwidth, the frequency response and the insertion loss, as  filter characteristics, of the loop filter in reducing high-frequency noise (“high frequency noise”, [0022])), according to the selection signal, and convert the third set of error signals with the set of gains to generate a set of input signals (SLF1/SLF2) ; and 
an oscillator (110), coupled to the conversion stage, the oscillator being configured to generate the oscillating signal according to the set of input signals.
-Regarding claim 7, Chen et al  teaches that when the selection signal indicates that the CDR circuit operates in a CDR mode (“clock and data recovery stage”, [0024]), the multiplexer circuit is configured to output the first set of error signals as the third set of error signals according to the selection signal (see [0024]; when the selection signal indicates that the CDR circuit operates in a PLL mode (“phase frequency locking stage”, [0021]), the multiplexer circuit 
-Regarding claim 11, Chen et al  teaches that the CDR circuit comprises a frequency divider (123), coupled between the oscillator and the PFD, the frequency divider being configured to receive the oscillating signal to generate a frequency-divided signal (CLKFB), wherem the PFD is configured to receive the reference clock signal and the frequency-divided signal to detect the difference in phase and frequency between the reference clock signal and the oscillating signal, (see figure 1).
-Regarding claim 13, Chen et al  teaches a CDR circuit, the CDR circuit (see figure 3 and [0018-0027]) comprising: 
a phase detector (PD) (126), configured to detect a difference in phase between a data signal(DIN)  and an oscillating signal (CLKRCV)  to generate a first set of error signals (SD2); 
a phase frequency detector (PFD) (124), configured to detect a difference in phase and frequency between a reference clock signal and the oscillating signal to generate a second set of error signals (SD1); 
a synchronization circuit (202), configured to sample, via using a PLL locking detector (112) and a counter (“counter”, [0027]) included in (204), a selection signal (SL1) according to the reference clock signal) , and accordingly generate an enable signal (particularly see [0025-0026]); 
a selection circuit (128), coupled to the PD, the PFD and the synchronization circuit, the selection circuit being configured to selectively output the first set of error signals or the second 
a conversion stage (being a conversion stage of a loop filter (122)), coupled to the selection circuit, the conversion stage being configured to convert the third set of error signals with a set of gains over frequency, (the set of gains indicated by the bandwidth, the frequency response and the insertion loss, as  filter characteristics, of the loop filter in reducing high-frequency noise (“high frequency noise”, [0022])), to generate a set of input signals (SLF1/SLF2); and 
an oscillator (110), coupled to the conversion stage, the oscillator being configured to generate the oscillating signal according to the set of input signals.
-Regarding claim 19, Chen et al  teaches that the CDR circuit comprises a frequency divider (123), coupled between the oscillator and the PFD, the frequency divider being configured to receive the oscillating signal to generate a frequency-divided signal, wherein the PFD is configured to receive the reference clock signal and the frequency-divided signal to detect the difference in phase and frequency between the reference clock signal and the oscillating signal (see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al  in view of Maruko et al (2014/0177771).
-Regarding claim 8, Chen et al  teaches that the multiplexer circuit comprises: a synchronization circuit (202), configured to sample, via using a PLL locking detector (112) and a counter (“counter”, [0027]) included in (204),  the selection signal according to the reference clock signal and accordingly generate an enable signal (SCTRL) (see figure 3).
Chen et al  does not teach whether the first set of error signals comprises a first up signal and a first down signal; the second set of error signals comprises a second up signal and a second down signal; the third set of error signals comprises a third up signal and a third down signal; the multiplexer circuit comprises: a first multiplexer, coupled to the PD, the PFD and the synchronization circuit, the first multiplexer being configured to selectively output one of the first up signal and the second up signal as the third up signal according to the enable signal; and a second multiplexer, coupled to the PD, the PFD and the synchronization circuit, the second multiplexer being configured to selectively output one of the first down signal and the second down signal as the third down signal according to the enable signal, as claimed.
In analogous art, Maruko et al  (see figure 10 and [0006-0009]) teaches that 
(i) a phase detector can be implemented with a phase comparator (102) to detect a difference in phase between its two inputs (DIN, VCOCLK) to generate a first set of error signals comprising a first up signal (to be inputted to (109a)) and a first down signal (to be inputted to (109b)); 
(ii) a phase frequency detector can be implemented with a frequency phase comparator (104) to detect a difference in phase and frequency between its two inputs (DIN_D, FBCLK_D) 
(iii) a multiplexer circuit can be implemented with a 4-by-2 multiplexer circuit (109a, 109b) having 4 inputs and 2 outputs, wherein the multiplexor circuit comprises a first multiplexer (109a) receiving first 2 inputs of the 4 inputs and an enable signal (SEL) to selectively output one of the first two inputs according to the enable signal; and a second multiplexer (109b) receiving the other two inputs of the 4 inputs as second 2 inputs of the 4 inputs and the enable signal to selectively output one of the second two inputs according to the enable signal.
For further application, since Chen et al  does not teach in detail on how each of the phase detector, the phase frequency detector and the multiplexor circuit structurally  implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Chen et al, as taught by Maruko et al, in such a way that the phase detector (PD) would be implemented with a phase comparator to detect a difference in phase between the data signal and the oscillating signal to generate the first set of error signals comprising a first up signal and a first down signal; the phase frequency detector (PFD) would be implemented with a frequency phase comparator to detect the difference in phase and frequency between the reference clock signal  and the oscillating signal to generate the second set of error signals comprising a second up signal and a second down signal; and the multiplexer circuit would be implemented with a 4-by-2 multiplexer circuit comprising a first multiplexer, coupled to the PD, the PFD and the synchronization circuit, the first multiplexer being configured to selectively output one of the 
So, with the implementation, Chen et al  in view of Maruko et al  teaches the first set of error signals comprises the first up signal and the first down signal; the second set of error signals comprises the second up signal and the second down signal; the third set of error signals comprises the third up signal and the third down signal; the multiplexer circuit comprises: the first multiplexer, coupled to the PD, the PFD and the synchronization circuit, the first multiplexer being configured to selectively output one of the first up signal and the second up signal as the third up signal according to the enable signal; and a second multiplexer, coupled to the PD, the PFD and the synchronization circuit, the second multiplexer being configured to selectively output one of the first down signal and the second down signal as the third down signal according to the enable signal.
-Claim 15 is rejected with similar reasons for claim 8.
Allowable Subject Matter
Claims 21 is allowed.
Claims 2-6, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 16-18 and 20 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632